Interim Decision #2527

MATTER OF MEJIA
In Deportation Proceedings
A-21327181

Decided by Board September 1, 1976
(1) In this case the immigration judge relied upon a Record of Deportable Alien (Form
1-213), an official Service record which bore the signature of a Service officer. Respondent did not challenge the reliability of this official record nor submit evidence to show
any impropriety in his arrest by customs officers or interrogation by a Service officer.
Absent proof that the Form 1-213 contains information that is incorrect or which was
obtained by coercion or force, that document is inherently trustworthy and would be
admissible even in Court as an exception to the hearsay rule as a public record and
report under Rule 803(8) of the Federal Rules of Evidence.
(2) Although evidence actually seized during an illegal arrest may be suppressed In a
criminal proceeding, the mere fact of illegal arrest has no bearing on a subsequent
deportation proceeding.
(3) The circumstances of respondent's arrest and detention by customs officers are not
relevant to the admissibility of the Record of Deportable Alien because it is an official
record of the Service which is admissible in deportation proceedings to show respondent's unlawful entry into the United States and constitutes the evidentiary basis for
finding that the respondent is deportable.
CHARGE:

Order. Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)l—Entered without inspection
ON BEHALF OF RESPONDENT:
Donald L. Ungar, Esquire
517 Washington Street
San Francisco, California 34111

ON BEHALF OF SERVICE:

Brian H. Simpson
Trial' ttorney

On April 22, 1976, we dismissed respondent's appeal from a decision of
an immigration judge dated December 19, 1975, finding the respondent
deportable and granting him voluntary departure. This case is now
before us on a motion to reconsider our previous decision. Counsel has
also requested us to grant a stay of execution of our order of April 22,
1976, pursuant to 8 C.F.R. 3.8(a) pending consideration of the respondent's motion to reconsider. Counsel has advised us that the respondent
isms filed a Petitinn fnr Review in the United States Court of Appeals for
the Ninth Circuit. The motion to reconsider and the request for a stay of
execution of our decision of April 22, 1976, will be denied.
6

Interim Decision #2527
The respondent is a 33-year-old single male alien, a native and citizen
of El Salvador. An Order to Show Cause issued on October 22,, 1975,
alleged that the respondent entered the United States without inspection near San Ysidro, California on or about January 1, 1972. At his
hearing, the respondent denied the factual allegations contained in the
Order to Show Cause and did not concede deportability. On the advice
of counsel, respondent refused to answer questions concerning the
charge claiming the privilege against self-incrimination under the Fifth
Amendment of the Constitution of the United States. He also did not
make an oral or written statement on the issue of his deportability.
In this case the immigration judge relied upon a Record of Deportable
Alien (Form 1-213) (Ex. 2). That report contained information that the
respondent was apprehended by a United States Customs Service patrol officer at Pier 50 in San Francisco, California, on October 22, 1975,
during a patrol of the pier area. The respondent was turned over to
officers of the Immigration and Naturalization Service on the same date.
During an interview by Service investigators, the respondent stated
that he last entered the United States on or about January 1, 1972,
without inspection; and that he was smuggled into the United States for
$150. The respondent stated to the Service investigators that he is
living with a woman who is the mother of his United States citizen child;
that he intends to marry this woman; and that he has three sisters who

are United States citizens.

At the hearing, Gary Patterson, the United States Customs Service
patrol officer who apprehended the respondent on October 22, 1975,
testified that during a routine stop of a truck on Pier 50 in San Francisco, he inquired of the respondent (one of the occupants of the truck) if
he was in the United States legally; and that the respondent replied to
the officer that he was not in the United States legally. Charles L.

Deatrick, a supervisory officer of the United States Customs Service,
testified that the respondent was detained by officers of the United
States Customs Service and subsequently turned over to two officers of

the Immigration and Naturalization Service who were identified as
"Guthrie" and "Smart."
Counsel argued at the hearing that the Record of Deportable Alien
(Form 1-213) was inadmissible as the product of an illegal seizure by
officers of the United States Customs Service. The immigration judge
properly rejected counsel's contention and overruled his objection to the
admissibility of the Record of Deportable Alien. Counsel raises the
same issue in his motion papers.
We note that courts have indicated that, although evidence actually
seized during an illegal arrest may be suppressed in a criminal proceeding, the mere fact of illegal arrest has no bearing on a subsequent

deportation proceeding. U.S. ex rel. Bilokumsky v. Tod, 263 U.S. 149
7

Interim Decision #2527
(1923); Avila-Gallegos v. INS, 525 F.2d 666 (2 Cir. 1975); MedinaSandoval v. INS, 524 F.2d 658 (9 Cir. 1975); Guzman-Flores v. INS,
496 F.2d 1245 (7 Cir. 1974). The contention that the physical presence of
an alien is "evidence" that may be suppressed as the "fruit of the
poisoned tree" if the alien was illegally arrested was flatly rejected by
the court in Guzman-Flores v. INS, supra, and to our knowledge has no
judicial support. See also Matter of Burgos and Burgos-Godoy, Interim
Decision 2375 (BIA 1970).
Exhibit 2, a Record of Deportable Alien (Form 1-213), is an official
Service record showing that the respondent is a native and citizen of El
Salvador who entered the United States unlawfully. That report bears
the signature of R. C. Smart, a Service investigator. Counsel has
submitted nothing to challenge the reliability of the official record.
Further, counsel has offered no evidence of impropriety in the respondent's arrest and detention by officers of the United States Customs
Service or his subsequent interrogation by an officer of the Immigration
and Naturalization Service. • In the absence of any proof that the Form
1-213 contains information which is incorrect or which was obtained by

coercion or force, we find that this form is inherently trustworthy and

would be admissible even in court as an exception to the hearsay rule as
a public record and report. Fed. Rules of Evid., Rule 803(8). See Matter
Tnterim Decision (BIA, August 23, 1976); Matter of
Swissair "Flight SR 168," Interim Decision 2403 (BIA 1975).
Furthermore, we conclude that the circumstances of respondent's
arrest and detention by United States Customs Service patrol officers
are not relevant to the admissibility of the Record of Deportable Alien.
The Record of Deportable Alien is an official record of the Service and
constitutes the evidentiary basis for finding that the respondent is

of Davila,

deportable. The United States Court of Appeals for the Ninth Circuit
has held that a Record of Deportable Alien (Form 1-213) is admissible in
deportation proceedings to show a respondent's unlawful entry into the
United States. See Trias-Heruandez v. INS , 528 F.2d 367 (9 Cir. 1975).
In view of the foregoing, we find no basis for reconsidering the
proceedings as requested. Furthermore, we conclude that the respondent's request for a stay of execution of our decision of April 22, 1976, is
unnecessary. Accordingly, the following order will be entered.
ORDER: The motion to reconsider and the request for a stay of
execution of our order of April 22, 1976, are denied.

8

